Citation Nr: 1008099	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, 
Louisiana 


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the Veteran from 
January 29, 2007 to February 7, 2007.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served from June 1953 to May 1955.  The appellant 
is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Medical Center in New Orleans, 
Louisiana. 


FINDINGS OF FACT

1.  The Veteran was treated at the East Jefferson General 
Hospital from January 29, 2007 to February 7, 2007.  

2.  The Veteran had Medicare at that time.  

3.  The medical services he received were not authorized by 
VA.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from January 29, 2007 to February 7, 2007 
have not been met.  38 U.S.C.A. §§  1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008);  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Because the 
claim in this case is governed by the provisions of Chapter 
17 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).


Legal Criteria and Analysis 

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the appellant has 
to satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital  emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if  there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not  have been 
considered reasonable by a prudent lay person (as  an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); (d) The claim for payment or reimbursement 
for any medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency  lasts only until the time the veteran becomes 
stabilized); (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had  received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of  emergency treatment 
for that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within  specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) The veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for or in part, the 
veteran's liability to the provider; and (i) The veteran is 
not eligible for reimbursement under 38 U.S.C. § 1728 for the 
emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2009).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The appellant has appealed the denial of reimbursement for 
medical expenses incurred at the East Jefferson General 
Hospital from January 29, 2007 to February 7, 2007.  After 
review of the evidence, the Board finds against the 
appellant's claim.  

Initially, we note that the record does not indicate that the 
appellant seeks reimbursement under 38 C.F.R. § 17.120.  We 
further note that that there is no evidence that the diseases 
for which the Veteran was treated during the period at issue 
had been adjudicated as service-connected.  Accordingly the 
provisions of 38 C.F.R. § 17.120 cannot be used to award 
reimbursement in this case.

As § 17.120 is not for application, the Board focuses our 
inquiry on application of the Veterans Millennium Health Care 
and Benefits Act, described above.  See 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000 - 17.1002.  The Board notes that the 
Veteran was treated at the East Jefferson General Hospital 
from January 29, 2007 to February 7, 2007.  On an April 2007 
billing invoice from East Jefferson General Hospital it was 
shown that Medicare paid out payments of $3737.45 to the 
hospital.  In April 2007, the appellant related that the 
Veteran had been a patient of the New Orleans Medical Center 
for 17 years and that in January 2007 he became very sick.  
She related that the Veteran was treated at the East 
Jefferson Hospital because the New Orleans Veterans Hospital 
was damaged by Hurricane Katrina in 2005 and closed down.  
The appellant related that the Veteran died May 24, 2007 and 
that he only had Medicare part "A" insurance.  

In light of the above, reimbursement under the provisions of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  
A review of the record indicates that the Veteran does not 
satisfy at least one of the requisite criterion set forth 
above.  Specifically, the Veteran had coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  The record shows 
that the Veteran had active Medicare.  The record shows that 
Medicare paid out $3737.45 to East Jefferson General Hospital 
for the Veteran's medical expenses incurred during the period 
in question.  

The Board recognizes that the appellant has maintained that 
the Veteran only had Medicare part "A" insurance.  However, 
as defined in 38 C.F.R. § 17.1001(a)(1), the term health-plan 
contract includes "an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expenses of such services 
are paid."  The evidence demonstrates the Veteran had a 
health plan contract within the meaning of the regulations 
and therefore reimbursement for the expenses incurred at the 
East Jefferson General Hospital from January 29, 2007 to 
February 7, 2007 is not permitted.  The fact that not all of 
the medical expenses from this treatment were covered 
completely by Medicare is not relevant under the foregoing 
regulation.  VA is not authorized to pay or reimburse 
unauthorized medical expenses where a health-plan contract 
covers the cost of medical expenses either in whole or in 
part.  The Board is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Because 
the Veteran does not meet one of the criteria for payment or 
reimbursement under Section 1725 (i.e. lack of other 
insurance coverage under 38 C.F.R. § 17.1002(g)), all of 
which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
Section 1725 requirements.  See 38 C.F.R. § 17.1002. 

To the extent that there has been a change in the law, the 
change is not retroactive and does not apply in this case.  
Although the Secretary may provide reimbursement under 
section 1725 of title 38, United States Code, as amended by 
subsection (a) and (b) for emergency treatment furnished 
before the date of the enactment of this Act, the Secretary 
has not determined that, under the circumstances applicable 
with respect to the veteran, it is appropriate to do so.

Accordingly, this claim is denied.  


ORDER

The payment of unauthorized medical expenses for services 
rendered by the East Jefferson General Hospital from January 
29, 2007 to February 7, 2007 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


